

AGREEMENT AND PLAN OF MERGER


BY AND AMONG


OMNIRELIANT HOLDINGS, INC.,


OMNIRELIANT ACQUISITION SUB, INC.,


ABAZIAS.COM, INC.,


ABAZIAS, INC., a Delaware corporation


AND


ABAZIAS, INC., a Nevada corporation


Dated April 29, 2009

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section
 
Page
     
ARTICLE I THER MERGER
 
1.1
TheMerger
2
1.2
Effective Time
2
1.3
Directors and Officers of the Surviving Corporation
2
1.4
Subsequent Actions
2
     
ARTICLE II CONVERSION OF SECURITIES AND MERGER CONSIDERATION
 
2.1
Conversion of Abazias-DE Common Stock
3
2.2
Merger Consideration
4
2.3
Exchange of Certificates
4
     
ARTICLE III CLOSING AND TERMINATION
 
3.1
Closing Date
5
3.2
Termination of Agreement
5
3.3
Procedure Upon Termination
5
3.4
Effect of Termination
6
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE TARGET
 
4.1
Organization and Good Standing
6
4.2
Authority
6
4.3
Capital Stock
7
4.4
Basic Corporate Records
8
4.5
Minute Books
8
4.6
Subsidiaries and Affiliates
8
4.7
Consents
9
4.8
SEC Documents; Finacial Statements
9
4.9
Statements; Joint Proxy Statement Prospectus
10
4.10
Records and Books of Account
10
4.11
Absence of Undisclosed Liabilities
10
4.12
Taxes
11
4.13
Account Receivable
12
4.14
Inventory
13
4.15
Machinery and Equipment
13
4.16
Real Property Matters
13
4.17
Leases
13
4.18
Patents, Software, Trademarks, Etc.
14
4.19
Insurance Policies
14
4.20
Banking and Personnel Lists
15
4.21
Lists of Contracts, Etc.
15

 
 
i

--------------------------------------------------------------------------------

 


4.22
Compliance with the Law
16
4.23
Litigation, Pending Labor Disputes
17
4.24
Absence of Certain Changes or Events
17
4.25
Product Warranties and Product Liabilities
18
4.26
Assets
19
4.27
Absence of Certain Commercial Practices
19
4.28
Licenses, Permits, Consents and Approvals
19
4.29
Environmental Matters
19
4.30
Broker
20
4.31
Related Party Transactions
20
4.32
Patriot Act
20
4.33
Disclosure
20
     
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT
 
5.1
Organization and Good Standing
21
5.2
Authority
21
5.3
Conflicts; Consents of Third Parties
21
5.4
SEC Documents; Financial Statements
22
5.5
Statements; Joint Proxy Statement/Prospectus
22
5.6
Litigation
23
5.7
Reserved
23
5.8
Broker
23
5.9
Patriot Act
23
5.10
Due Authorization of Parent Preferred Stock
23
     
ARTICLE VI COVENANTS
 
6.1
Covenants
24
6.2
Access to Information
25
6.3
Conduct of the Business Pending the Closing
25
6.4
Consents
28
6.5
Other Actions
28
6.6
No Solicitation; Alternate Transaction
28
6.7
Publicity
29
6.8
Use of Name
29
6.9
Employment Agreements
29
6.10
Non-Competition
29
6.11
Additional Funding
30
     
ARTICLE VII CONDITIONS TO CLOSING
 
7.1
Conditions Precedent to Obligations of Parent
30
7.2
ConditionsPrecedent to Obligations of the Target
31
     
ARTICLE VIII DOCUMENTS TO BE DELIVERED
 
8.1
Documents to be Delivered by the Target
32
8.2
Documents to be Delivered by the Parent
32

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE IX INDEMNIFICATION
 
9.1
Indemnification
33
9.2
Limitations on Indemnification for Breaches of Representations and Warranties
34
9.3
Indemnification Procedures
35
     
ARTICLE X MISCELLANEOUS
 
10.1
Payment of Sales, Use or Similar Taxes
36
10.2
Survival of Representations and Warranties
36
10.3
Expenses
36
10.4
Further Assurances
36
10.5
Submission to Jurisdiction; Consent to Service of Process
36
10.6
Entire Agreement; Amendments and Waivers
37
10.7
Governing Law
37
10.8
Table of Contents and Headings
37
10.9
Notices
37
10.10
Severability
38
10.11
Binding Effect; Assignment
38

 
 
iii

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER


AGREEMENT AND PLAN OF MERGER (hereinafter referred to as the “Agreement”) is
dated as of April 29, 2009  by and among OMNIRELIANT HOLDINGS, INC., a
corporation existing under the laws of Nevada (the “Parent”) OMNIRELIANT
ACQUISITION SUB, INC., a corporation existing under the laws of Nevada and a
wholly owned subsidiary of Parent (“Merger Sub”),   ABAZIAS, INC. a corporation
existing under the laws of Delaware (“Abazias-DE”),  ABAZIAS, INC., a Nevada
corporation and a wholly owned subsidiary of Abazias-DE (Abazias-NV),
ABAZIAS.COM, INC., a corporation existing under the laws of Nevada and a wholly
owned subsidiary of Abazias-NV (“Abazias.com”, together with Abazias-DE, and
Abazias-NV shall be collectively referred to herein as the “Target”).


WITNESSETH:
 
WHEREAS, pursuant to the Stock Purchase Agreement by and among Parent,
Abazias-NV and Abazias.com, dated December 3, 2008 (the “Stock Purchase
Agreement”) and the Amended Stock Purchase Agreement by and among Parent, Merger
Sub, Abazias-DE, Abazias-NV, and Abazias.com, Inc., dated February 5, 2009, (the
“Amended Stock Purchase Agreement”)(collectively the Stock Purchase Agreement
and the Amended Stock Purchase Agreement shall be referred to herein as the
“Purchase Agreements”), Parent, Merger Sub and Abazias-DE unanimously approved
and declared advisable the acquisition of the Target by Parent  by means of the
merger of Abazias-DE upon the terms and subject to the conditions set forth
therein;


WHEREAS, the parties hereto desire to enter into this Agreement to supersede the
Purchase Agreements, as more particularly set forth below;


                       WHEREAS, the board of directors of each of Parent, Merger
Sub and Abazias-DE has unanimously approved and declared advisable the
acquisition of the Target by Parent  by means of the merger of Abazias-DE with
and into Merger Sub upon the terms and subject to the conditions set forth
herein and have approved and declared advisable this Amendment;


        WHEREAS, for federal income tax purposes, it is intended that the merger
shall qualify as a reorganization under the provisions of Section 368 of the
Internal Revenue Code of 1986, as amended, and any successor statute (the
"Code").


        NOW, THEREFORE, in consideration of the above premises, the mutual
covenants and agreements stated herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows, to be effective as of the date hereof:

 
 

--------------------------------------------------------------------------------

 


ARTICLE I
THE MERGER
 
1.1           The Merger


                (a)         Upon the terms and subject to the conditions set
forth in this Agreement, at the Effective Time, Abazias-DE and Merger Sub shall
consummate a merger (the "Merger") pursuant to which (i) Abazias-DE shall be
merged with and into Merger Sub and the separate corporate existence of
Abazias-DE shall thereupon cease, (ii) Merger Sub shall be the successor or
surviving corporation in the Merger and shall continue to be governed by the
Laws of the State of Nevada, and (iii) the separate corporate existence of
Merger Sub with all its rights, privileges, immunities, powers and franchises
shall continue unaffected by the Merger.  The corporation surviving the Merger
is sometimes hereinafter referred to as the "Surviving Corporation."  The Merger
shall have the effects set forth under the Laws of the State of Nevada.
 
(b)         The Certificate of Incorporation of Merger Sub, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation, until thereafter amended as provided
by Law and such Certificate of Incorporation.
 
(c)         The Bylaws of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Bylaws of the Surviving Corporation, until
thereafter amended as provided by Law, the Certificate of Incorporation of the
Surviving Corporation and such Bylaws.
 
1.2           Effective Time.  Subject to the provisions of this Agreement, on
the Closing Date, the parties shall (i) file the appropriate Certificate of
Merger in such form as is required by and executed in accordance with the
relevant provisions of the Nevada Revised Statutes (“NRS”) and the Delaware
General Corporation Law (“DGCL”) and (ii) make all other filings or recordings
required under the NRS and DGCL.  The Merger will become effective at such time
as the Certificate of Merger is duly filed with the Secretary of State of the
State of Nevada and Delaware, or at such subsequent date or time as and Merger
Sub agree and specify in the Certificate of Merger (such time hereinafter
referred to as the "Effective Time").
 
1.3           Directors and Officers of the Surviving Corporation.  The
directors of Abazias-DE immediately prior to the Effective Time shall, from and
after the Effective Time, be the directors of the Surviving Corporation, and the
officers of Abazias-DE immediately prior to the Effective Time shall, from and
after the Effective Time, be the officers of the Surviving Corporation, in each
case until their respective successors shall have been duly elected, designated
or qualified, or until their earlier death, resignation or removal in accordance
with the Surviving Corporation's Certificate of Incorporation and Bylaws.
 
1.4           Subsequent Actions.  If at any time after the Effective Time the
Surviving Corporation shall determine, in its reasonable discretion, that any
actions are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Surviving Corporation its right, title or interest in, to, or
under any of the rights, properties or assets of either of Abazias-DE or Merger
Sub acquired or to be acquired by the Surviving Corporation as a result of, or
in connection with, the Merger or otherwise to carry out this Agreement, then
the officers and directors of the Surviving Corporation shall be authorized take
all such actions as may be necessary or desirable to vest all right, title or
interest in, to and under such rights, properties or assets in the Surviving
Corporation or otherwise to carry out this Agreement.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
CONVERSION OF SECURITIES AND MERGER CONSIDERATION
 
2.1           Conversion of Abazias-DE Common Stock.  As of the Effective Time,
by virtue of the Merger and without any action on the part of the holders of any
shares of common stock of Abazias-DE (“Abazias-DE Common Stock”), or of Merger
Sub :
 
(a)         Each outstanding share of Merger Sub common stock shall remain
outstanding and shall constitute the only issued and outstanding shares of
common stock of the Surviving Corporation.  At all times, both before and after
the Merger, One Hundred Percent (100%) of Merger Sub’s common stock will be
owned by Parent.
 
(b)         All shares of Abazias-DE Common Stock (the “Abazias-DE Shares”) that
are owned by Abazias-DE as treasury stock shall be cancelled and retired, and no
consideration shall be delivered in exchange therefor.
 
(c)         Each outstanding Abazias-DE Share, (other than Abazias-DE Shares to
be cancelled in accordance with Section 2.1(b) and other than Dissenting Shares)
shall be converted into the right to receive, and shall be exchangeable for the
merger consideration identified in Section 2.2 hereafter.   At the Effective
Time, all Abazias-DE Shares converted into the right to receive the Merger
Consideration pursuant to this Section 2.1(c) shall no longer be outstanding and
shall automatically be cancelled and shall cease to exist, and each holder of a
certificate (or, in the case of uncertificated Abazias-DE Shares, evidence of
such Abazias-DE Shares in book-entry form) which immediately prior to the
Effective Time represented any such Abazias-DE Shares (each, a "Certificate")
shall cease to have any rights with respect thereto, except the right to receive
the Merger Consideration.  Notwithstanding the foregoing, if between the date of
this Agreement and the Effective Time, the shares of outstanding Abazias-DE
Common Stock shall have been changed into a different number of shares or a
different class, by reason of the occurrence or record date of any stock
dividend, subdivision, reclassification, recapitalization, split, combination,
exchange of shares or similar transaction, then the Merger Consideration shall
be appropriately adjusted to reflect such action.
 
(d)         Dissenting Shares.
 
(i)           Abazias-DE Shares that are issued and outstanding immediately
prior to the Effective Time and which are held by holders who have not voted in
favor of or consented to the Merger and who are entitled to demand and have
properly demanded their rights to be paid the fair value of such Shares in
accordance with Section 262 of the DGCL (the "Dissenting Shares") shall not be
cancelled and converted into the right to receive the Merger Consideration, and
the holders thereof shall be entitled to only such rights as are granted by
Section 262 of the DGCL; provided, however, that if any such stockholder of
shall fail to perfect or shall effectively waive, withdraw or lose such
stockholder's rights under Section 262 of the DGCL, such stockholder's
Dissenting Shares in respect of which the stockholder would otherwise be
entitled to receive fair value under Section 262 of the DGCL shall thereupon be
deemed to have been cancelled, at the Effective Time, and the holder thereof
shall be entitled to receive the Merger Consideration (payable without any
interest thereon) as compensation for such cancellation.

 
3

--------------------------------------------------------------------------------

 
 
(ii)           Abazias-DE shall give Parent (A) prompt notice of any notice
received by Abazias-DE of intent to demand the fair value of any Shares,
withdrawals of such notices and any other instruments or notices served pursuant
to Section 262 of the DGCL and (B) the opportunity to direct all negotiations
and proceedings with respect to the exercise of appraisal rights under Section
262 of the DGCL.  Abazias-DE shall not, except with the prior written consent of
Parent or as otherwise required by an order of a governmental body of competent
jurisdiction, (x) make any payment or other commitment with respect to any such
exercise of appraisal rights, (y) offer to settle or settle any such rights or
(z) waive any failure to timely deliver a written demand for appraisal or timely
take any other action to perfect appraisal rights in accordance with the DGCL.
 
2.2           Merger Consideration.


 (a)           The Merger Consideration, consisting of the total purchase price
payable to the shareholders of Abazias-DE in connection with the acquisition by
merger of Abazias-DE, shall be delivered and shall consist exclusively of
13,001,000 newly issued shares of Series E Zero Coupon Convertible Preferred
Stock, of Parent (the "Preferred Stock").  The Preferred Stock shall be
convertible into shares of common stock of Parent in accordance with the terms
of, and the Preferred Stock shall have those rights, preferences and
designations set forth in, that certain Certificate of Designation, Preferences
and Rights of Preferred Stock (the "Certificate Of Designation"), a true and
correct copy of which is attached hereto and made a part hereof as Exhibit A.


(b)           The Merger Consideration shall be allocated among Abazias-DE’s
stockholders in the proportion of their share ownership of the outstanding
shares of Abazias-DE immediately prior to the Closing Date. It is intended that
the delivery of the Merger Consideration shall qualify as a tax-free exchange
under the Code.


(c)           The Preferred Stock to be delivered at the Closing shall be fully
paid and non-assessable and shall be free and clear of all liens, levies and
encumbrances.
   
2.3          Exchange of Certificates.


(a)           Merger Consideration may be made to a person other than the person
in whose name the Certificate so surrendered is registered if such Certificate
shall be properly endorsed or otherwise be in proper form for transfer and the
person requesting such payment shall pay any transfer or other Taxes required by
reason of the transfer or establish to the reasonable satisfaction of Parent
that such Taxes have been paid or are not applicable. Until surrendered, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender the Merger Consideration.

 
4

--------------------------------------------------------------------------------

 


(b)            The Merger Consideration in accordance with the terms of this
Article shall be deemed to have been paid in full satisfaction of all rights
pertaining to the Shares formerly represented by such Certificates.  At the
close of business on the day on which the Effective Time occurs, the share
transfer books of Abazias-DE shall be closed, and there shall be no further
registration of transfers on the share transfer books of the Surviving
Corporation of Abazias-DE Shares that were outstanding immediately prior to the
Effective Time. If, after the Effective Time, any Certificate is presented to
the Surviving Corporation for transfer, it shall be cancelled against delivery
of and exchanged as provided in this Article.


(c)             No fraction of a share of Preferred Stock will be issued by
virtue of the Agreement, but in lieu thereof each holder of shares of Abazias-DE
Common Stock who would otherwise be entitled to receive a fraction of a share of
Preferred Stock (after aggregating all fractional shares of Preferred Stock that
otherwise would be received by such holder) shall receive from Parent one
additional share of Preferred Stock.



ARTICLE III
CLOSING AND TERMINATION
 
3.1           Closing Date.
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof, the closing of the Merger and the other transactions contemplated by
this Agreement shall take place on such date as the Target and the Parent may
designate (the “Closing Date”).


3.2           Termination of Agreement.
 
 This Agreement may be terminated prior to the Closing as follows:
 
(a)           At the election of Target or the Parent on or after June 30, 2009
if the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b)           by mutual written consent of the Target and the Parent; or
 
(c)           by Target or Parent if there shall be in effect a final
non-appealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence).
 
3.3           Procedure Upon Termination.
 
In the event of termination and abandonment by Parent or the Target, or both,
pursuant to Section 3.2 hereof, written notice thereof shall forthwith be given
to the other party or parties, and this Agreement shall terminate, and the
purchase of the Shares hereunder shall be abandoned, without further action by
the Parent or the Target.  If this Agreement is terminated as provided herein,
each party shall redeliver all documents, work papers and other material of any
other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same.

 
5

--------------------------------------------------------------------------------

 

 
3.4           Effect of Termination.
 
With the exception of those items listed in Section 6.6, in the event that this
Agreement is validly terminated as provided herein, then each of the parties
shall be relieved of their duties and obligations arising under this Agreement
after the date of such termination and such termination shall be without
liability to the Parent or Target; provided, further, however, that nothing in
this Section 3.4 shall relieve the Parent or Target of any liability for a
breach of this Agreement and/or the confidentiality provisions of the
Confidentiality Agreement executed by the parties as of the date of this
Agreement (the “Confidentiality Agreement”), which confidentiality provisions
shall remain in full force and effect.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE TARGET


For purposes of this Agreement, any statement made to the knowledge of
Abazias-DE shall mean the knowledge of Target.  Target shall be deemed to have
“knowledge” of a particular fact or other matter if Target is actually aware of
such fact or other matter, or should, by reason of his or her position as an
owner, director or executive officer of Abazias-DE, reasonably be expected to be
aware of such fact or other matter.  Additionally, all representations made by
Target in the Note Purchase Agreement dated August 12, 2008 and attached hereto
as Exhibit C shall have full force and effect shall be incorporated herein.
 
The Target hereby represents and warrants to the Parent that:


4.1.          Organization and Good Standing of Abazias-DE.  Abazias-DE is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above. Except as otherwise
provided herein, Abazias-DE is not required to be qualified to transact business
in any other jurisdiction where the failure to so qualify would have a material
adverse effect on the business or operations of Abazias-DE (“Material Adverse
Affect”).


4.2.          Authority.


(a)           Abazias-DE has full power and authority (corporate and otherwise)
to carry on its business and has all permits and licenses that are necessary to
the conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a Material Adverse Effect.


(b)           The execution of this Agreement and the delivery hereof to the
Parent and the sale contemplated herein have been, or will be prior to Closing,
duly authorized by Abazias-DE’s Board of Directors and by Abazias-DE’s
stockholders having full power and authority to authorize such actions.

 
6

--------------------------------------------------------------------------------

 
 
(c)           Subject to any consents required under Section 4.7 below,
Abazias-DE has the full legal right, power and authority to execute, deliver and
carry out the terms and provisions of this Agreement; and this Agreement has
been duly and validly executed and delivered on behalf of Target and Abazias-DE
and constitutes a valid and binding obligation of each Target and Abazias-DE
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
generally the enforcement of creditor’s rights.


(d)           The execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which Abazias-DE or Target is a party or by
which it or any of them is bound, any charter, regulation, or bylaw provision of
Abazias-DE, or any decree, order, or rule of any court or governmental authority
or arbitrator that is binding on Abazias-DE or Target in any way, except where
such would not have a Material Adverse Effect.


4.3.           Capital Stock.


(a)           Abazias-DE’s authorized capital stock consists of 150,000,000
shares of Common Stock, $0.001 par value per share, of which 3,165,522 shares
are issued and outstanding and 1,000,000 shares of Preferred  Stock, $0.001 par
value per share, of which no shares are issued and outstanding.  All of the
shares are duly authorized, validly issued, fully paid and non-assessable.


(b)           Abazias-NV is the lawful record and beneficial owners of all the
Abazias.com Shares, free and clear of any liens, pledges, encumbrances, charges,
claims or restrictions of any kind, except as set forth in Schedule 4.3, and
has, or will have on the Closing Date, the absolute, unilateral right, power,
authority and capacity to enter into and perform this Agreement without any
other or further authorization, action or proceeding, except as specified
herein.


(c)           Abazias-DE is the lawful record and beneficial owner of all of the
issued and outstanding capital stock of Abazias-NV, free and clear of any liens,
pledges, encumbrances, charges, claims or restrictions of any kind, except as
set forth in Schedule 4.3, and has, or will have on the Closing Date, the
absolute, unilateral right, power, authority and capacity to enter into and
perform this Agreement without any other or further authorization, action or
proceeding, except as specified herein.


(d)           There are no authorized or outstanding subscriptions, options,
warrants, calls, contracts, demands, commitments, convertible securities or
other agreements or arrangements of any character or nature whatever under which
Abazias-DE, Abazias-NV or Abazias.com are or may become obligated to issue,
assign or transfer any shares of capital stock of Abazias-DE, Abazias-NV or
Abazias.com, except as set forth in Schedule 4.3.  Those outstanding
subscriptions, options, warrants, calls, contracts, demands, commitments,
convertible securities or other agreements are being provided for disclosure
purposes and will not be acquired by Parent and will be cancelled by Abazias-DE.

 
7

--------------------------------------------------------------------------------

 
 
4.4.           Basic Corporate Records.  The copies of the Articles of
Incorporation of Abazias-DE (certified by the Secretary of State or other
authorized official of the jurisdiction of incorporation), and the Bylaws of
Abazias-DE, as the case may be (certified as of the date of this Agreement as
true, correct and complete by Abazias-DE’s secretary or assistant secretary),
all of which have been delivered to the Parent, are true, correct and complete
as of the date of this Agreement.


4.5.           Minute Books.  The minute books of Abazias-DE, which shall be
exhibited to the Parent between the date hereof and the Closing Date, each
contain true, correct and complete minutes and records of all meetings,
proceedings and other actions of the shareholders, Boards of Directors and
committees of such Boards of Directors of Abazias-DE, if any, except where such
would not have a Material Adverse Effect and, on the Closing Date, will, to the
best of Target’s knowledge, contain true, correct and complete minutes and
records of any meetings, proceedings and other actions of the shareholders and
the Board of Directors and committees of such Board of Directors of Abazias-DE.


4.6.           Subsidiaries and Affiliates.  Any and all businesses, entities,
enterprises and organizations in which Abazias-DE has any ownership, voting or
profit and loss sharing percentage interest (the “Subsidiaries”) as well as any
and all businesses, entities, enterprises and organizations which has any
ownership, voting or profit and loss sharing percentage interest in Abazias-DE,
are identified in Schedule 4.6 hereto, together with the interest
therein.  Unless the context requires otherwise or specifically designated to
the contrary on Schedule 4.6 hereto, “Abazias-DE” as used in this Agreement
shall include all such Subsidiaries and Affiliates.  Except as set forth in
Schedule 4.6, Abazias-DE has made no advances to, or investments in, nor owns
beneficially or of record, any securities of or other interest in, any business,
entity, enterprise or organization, Each entity shown on Schedule 4.6 is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has full corporate power to own all of
its property and to carry on its business as it is now being conducted.  Also
set forth on Schedule 4.6 is a list of jurisdictions in which each Subsidiary is
qualified as a foreign corporation.  Such jurisdictions are the only
jurisdictions in which the ownership or leasing of property by each Subsidiary
or the conduct of its business requires it to be so qualified.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, are fully paid and nonassessable, and, except as set forth
on Schedule 4.6, are owned, of record and beneficially, by Abazias-DE, and on
the Closing Date will be owned by Abazias-DE , free and clear of all liens,
encumbrances, equities, options or claims whatsoever.  No Subsidiary has
outstanding any other equity securities or securities options, warrants or
rights of any kind that are convertible into equity securities of Abazias-DE,
except as set forth on Schedule 4.6.  Notwithstanding the above, those equity
securities or securities options, warrants or rights of any kind that are
convertible into equity securities listed on Schedule 4.6,  shall not be
acquired by Parent in the Merger.  After the Closing of the Merger, all  equity
securities or securities options, warrants or rights of any kind that are
convertible into equity securities listed on Schedule 4.6 shall be cancelled.

 
8

--------------------------------------------------------------------------------

 
 
4.7.           Consents.  No consent, approval, order or authorization of, or
registration, declaration or filing with any court, administrative agency or
commission or other governmental authority or instrumentality (“Governmental
Entity”) is required by or with respect to
 
Abazias-DE in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for (i) the
filing of a Form S-4 Registration Statement (the “S-4”) with the Securities and
Exchange Commission (“SEC”) in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (ii) the filing of the Joint Proxy
Statement/Prospectus (as defined in Section 4.8) with the SEC in accordance with
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (iv) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities laws,
and (v) such other consents, authorizations, filings, approvals and
registrations which, if not obtained or made, individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.
 
4.8           SEC Documents; Financial Statements.  Except as disclosed in
Schedule 4.8:
 
(a)  Abazias-DE has filed all forms, reports and documents required to be filed
with the SEC since its October 3, 2003 merger with Hunno Technologies, Inc. All
such required forms, reports and documents (including those that Abazias-DE may
file subsequent to the date hereof) are referred to herein as the “Abazias-DE
SEC Reports.” As of their respective dates, Abazias-DE SEC Reports (i) were
prepared in accordance with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Abazias-DE SEC Reports, and (ii) did not at the
time they were filed (or if amended or superseded by a filing prior to the date
of this Agreement, then on the date of such filing) contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(b)          Each of the consolidated financial statements (including, in each
case, any related notes thereto) contained in Abazias-DE SEC Reports (the
“Abazias-DE Financials”), including any Abazias-DE SEC Reports filed after the
date hereof until the Closing, as of their respective dates, (i) complied as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, (ii) was prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10-Q under the Exchange Act) and (iii) fairly presented the consolidated
financial position of Abazias-DE and its Subsidiaries at the respective dates
thereof and the consolidated results of its operations and cash flows for the
periods indicated, except that the unaudited interim financial statements were
or are subject to normal and recurring year-end adjustments which were not, or
are not expected to be, material in amount.  The balance sheet of Abazias-DE as
of December 31, 2008, is hereinafter referred to as the “Abazias-DE Balance
Sheet Date.”  Except as disclosed in Abazias-DE Financials, neither Abazias-DE
nor any of its Subsidiaries has any liabilities (absolute, accrued, contingent
or otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the consolidated financial statements prepared in accordance
with GAAP which are, individually or in the aggregate, material to the business,
results of operations or financial condition of Abazias-DE and its Subsidiaries
taken as a whole, except liabilities (i) provided for in Abazias-DE Balance
Sheet, or (ii) incurred since the date of Abazias-DE Balance Sheet in the
ordinary course of business consistent with past practices and which would not
reasonably be expected to have a Abazias-DE Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
4.9            Statements; Joint Proxy Statement/Prospectus.
 
None of the information supplied or to be supplied by Abazias-DE for inclusion
or incorporation by reference in (i) the S-4 will at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein not misleading and (ii) the
proxy statement/prospectus to be sent to the stockholders of Abazias-DE in
connection with the meetings of Abazias-DE’s stockholders and Abazias-DE's
stockholders to consider the adoption of this Agreement (collectively the
“Abazias-DE Stockholders' Meeting”) (such joint proxy statement/prospectus as
amended or supplemented is referred to herein as the “Joint Proxy
Statement/Prospectus”) shall not, on the date the Joint Proxy
Statement/Prospectus is first mailed to Abazias-DE's stockholders, at the time
of Abazias-DE Stockholders' Meeting and at the Closing Date, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not false or misleading, or omit to
state any material fact necessary to correct any statement in any earlier
communication with respect to the solicitation of proxies for Abazias-DE
Stockholders' Meeting which has become false or misleading. The Joint Proxy
Statement/Prospectus will comply as to form in all material respects with the
provisions of the Exchange Act and the rules and regulations thereunder. If at
any time prior to the Closing Date, any event relating to Abazias-DE or any of
its affiliates, officers or directors should be discovered by Abazias-DE which
should be set forth in an amendment to the S-4 or a supplement to the Joint
Proxy Statement/Prospectus, Abazias-DE shall promptly inform Parent.


4.10           Records and Books of Account.  The records and books of account
of Abazias-DE reflect all material items of income and expense and all material
assets, liabilities and accruals, have been, and to the Closing Date will be,
regularly kept and maintained in conformity with GAAP applied on a consistent
basis with preceding years.


4.11           Absence of Undisclosed Liabilities.  Except as and to the
extent  disclosed in Schedule 4.11, there are no liabilities or obligations of
Abazias-DE of any kind whatsoever exceeding $5,000,  individually or in the
aggregate, whether accrued, fixed, absolute, contingent, determined or
determinable, and including without limitation (i) liabilities to former,
retired or active employees of Abazias-DE under any pension, health and welfare
benefit plan, vacation plan or other plan of Abazias-DE, (ii) liabilities to a
parent company or subsidiary, (iii) contingent liabilities in the nature of an
endorsement, guarantee, indemnity or warranty, and there is no condition,
situation or circumstance existing or which has existed that could reasonably be
expected to result in any liability of Abazias-DE which is of a nature that
would be required to be disclosed on its Financial Statements in accordance with
GAAP, other than liabilities and contingent liabilities incurred in the ordinary
course of business, none of which is materially adverse to Abazias-DE.

 
10

--------------------------------------------------------------------------------

 
 
4.12         Taxes.


(a)           For purposes of this Agreement, “Tax” or “Taxes” refers to:  (i)
any and all federal, state, local and foreign taxes, assessments and other
governmental charges, duties, impositions and liabilities relating to taxes,
including taxes based upon or measured by gross receipts, income, profits,
sales, use and occupation, and value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes and
escheatment payments, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity; (ii) any liability for the
payment of any amounts of the type described in clause (i) as a result of being
or ceasing to be a member of an affiliated, consolidated, combined or unitary
group for any period (including, without limitation, any liability under Treas.
Reg. Section 1.1502-6 or any comparable provision of foreign, state or local
law); and (iii) any liability for the payment of any amounts of the type
described in clause (i) or (ii) as a result of any express or implied obligation
to indemnify any other person or as a result of any obligations under any
agreements or arrangements with any other person with respect to such amounts
and including any liability for taxes of a predecessor entity.


(b)           (i)           Abazias-DE has timely filed all federal, state,
local and foreign returns, estimates, information statements and reports (“Tax
Returns”) relating to Taxes required to be filed by Abazias-DE with any Tax
authority effective through the Closing Date.  All such Returns are true,
correct and complete in all respects, except for immaterial amounts where such
would not have a Material Adverse Effect.  Abazias-DE has paid all Taxes shown
to be due on such Returns.  Except as listed on Schedule 4.12 hereto, Abazias-DE
is not currently the beneficiary of any extensions of time within which to file
any Returns. Abazias-DE and Abazias-DE have furnished and made available to the
Parent complete and accurate copies of all income and other Tax Returns and any
amendments thereto filed by Abazias-DE in the last three (3) years.


(ii)           Abazias-DE, as of the Closing Date, will have withheld and
accrued or paid to the proper authority all Taxes required to have been withheld
and accrued or paid, except for immaterial amounts where such would not have a
Material Adverse Effect.


(iii)          Abazias-DE has not been delinquent in the payment of any Tax nor
is there any Tax deficiency outstanding or assessed against
Abazias-DE.  Abazias-DE has not executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.


 
11

--------------------------------------------------------------------------------

 

(iv)         There is no dispute, claim, or proposed adjustment concerning any
Tax liability of Abazias-DE either (A) claimed or raised by any Tax authority in
writing or (B)  based upon personal contact with any agent of such Tax
authority, and there is no claim for assessment, deficiency, or collection of
Taxes, or proposed assessment, deficiency or collection from the Internal
Revenue Service or any other governmental authority against Abazias-DE which has
not been satisfied.  Abazias-DE is not a party to nor has it been notified in
writing that it is the subject of any pending, proposed, or threatened action,
investigation, proceeding, audit, claim or assessment by or before the Internal
Revenue Service or any other governmental authority, nor does Abazias-DE have
any reason to believe that any such notice will be received in the future.
Except as set forth on Schedule 4.12, neither the Internal Revenue Service nor
any state or local taxation authority has ever audited any income tax return of
Abazias-DE.  Abazias-DE has not filed any requests for rulings with the Internal
Revenue Service.  Except as provided to Abazias-DE’s accountants, no power of
attorney has been granted by Abazias-DE or its affiliates with respect to any
matter relating to Taxes of Abazias-DE.  There are no Tax liens of any kind upon
any property or assets of Abazias-DE, except for inchoate liens for Taxes not
yet due and payable.


(v)          Except for immaterial amounts which would not have a Material
Adverse Effect, Abazias-DE has no liability for any unpaid Taxes which has not
been paid or accrued for or reserved on the Financial Statements in accordance
with GAAP, whether asserted or unasserted, contingent or otherwise.


(vi)         There is no contract, agreement, plan or arrangement to which
Abazias-DE is a party as of the date of this Agreement, including but not
limited to the provisions of this Agreement, covering any employee or former
employee of Abazias-DE that, individually or collectively, would reasonably be
expected to give rise to the payment of any amount that would not be deductible
pursuant to Sections 280G, 404 or 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”). There is no contract, agreement, plan or arrangement to
which Abazias-DE is a party or by which it is bound to compensate any individual
for excise taxes paid pursuant to Section 4999 of the Code.


(vii)        Abazias-DE has not filed any consent agreement under Section 341(f)
of the Code or agreed to have Section 341(f)(2) of the Code apply to any
disposition of a subsection (f) asset (as defined in Section 341(f)(4) of the
Code) owned by Abazias-DE.


(viii)       Abazias-DE is not a party to, nor has any obligation under, any
tax-sharing, tax indemnity or tax allocation agreement or arrangement.


(ix)          None of Abazias-DE’s assets are tax exempt use property within the
meaning of Section 168(h) of the Code.



4.13           Accounts Receivable.  The accounts receivable are, and will be,
actual bona fide receivables from transactions in the ordinary course of
business representing valid and binding obligations of others for the total
dollar amount shown thereon, and as of the date of the Agreement are not subject
to any recoupments, set-offs, or counterclaims. To the best of Abazias-DE’s
knowledge, except as set forth on Schedule 4.13, all such accounts receivable
are, and will be, collectible in amounts not less than the amounts (net of
reserves) carried on the books of Abazias-DE and will be paid in accordance with
their terms.  Except as listed on Schedule 4.13 hereto, all such accounts
receivable are and will be actual bona fide receivables from transactions in the
ordinary course of business.

 
12

--------------------------------------------------------------------------------

 


4.14     Inventory.  The inventories of Abazias-DE are listed on Schedule 4.14
attached hereto.  Abazias-DE will maintain the inventory in the normal and
ordinary course of business from the date hereof through the Closing Date.


4.15.    Machinery and Equipment.  Except for items disposed of in the ordinary
course of business, all machinery, tools, furniture, fixtures, equipment,
vehicles, leasehold improvements and all other tangible personal property
(hereinafter “Fixed Assets”) of Abazias-DE currently being used in the conduct
of its business, together with any machinery or equipment that is leased or
operated by Abazias-DE, are in fully serviceable working condition and
repair.  Said Fixed Assets shall be maintained in such condition from the date
hereof through the Closing Date.  Except as described on Schedule 4.15 hereto,
all Fixed Assets owned, used or held by Abazias-DE are situated at its business
premises and are currently used in its Business.  Schedule 4.15 describes all
Fixed Assets owned by or an interest in which is claimed by any other person
(whether a customer, supplier or other person) for which Abazias-DE is
responsible (copies of all agreements relating thereto being attached to said
Schedule 4.15), and all such property is in Abazias-DE’s actual possession and
is in such condition that upon the return of such property in its present
condition to its owner, Abazias-DE will not be liable in any amount to such
owner.  There are no outstanding requirements or recommendations by any
insurance Abazias-DE that has issued a policy covering either (i) such Fixed
Assets or (ii) any liabilities of Abazias-DE relating to operation of the
Business, or by any board of fire underwriters or other body exercising similar
functions, requiring or recommending any repairs or work to be done on any Fixed
Assets or any changes in the operations of the Business, any equipment or
machinery used therein, or any procedures relating to such operations, equipment
or machinery.  All material Fixed Assets of Abazias-DE are set forth on Schedule
4.15 hereto.


4.16     Real Property Matters.  The real property owned by Abazias-DE is listed
on Schedule 4.16.  Other than those items listed on Schedule 4.16 Abazias-DE
does not own any real property as of the date hereof and has not owned any real
property during the three years preceding the date hereof.


4.17     Leases.  All leases of real and personal property of Abazias-DE are
described in Schedule 4.17, are in full force and effect and, to Abazias-DE’s
knowledge, constitute legal, valid and binding obligations of the respective
parties thereto enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting generally the enforcement of creditor’s rights, and have not been
assigned or encumbered by Abazias-DE or Target.  Abazias-DE has performed in all
material respects the obligations required to be performed by it under all such
leases to date and it is not in default in any material respect under any of
said leases, except as set forth in Schedule 4.17, nor has it made any leasehold
improvements required to be removed at the termination of any lease, except
signs.  To Target’s knowledge, no other party to any such lease is in material
default thereunder.  Except as noted on Schedule 4.17, none of the leases listed
thereon require the consent of a third party in connection with the Merger.


 
13

--------------------------------------------------------------------------------

 

4.18     Patents, Software, Trademarks, Etc.  Abazias-DE owns, or possesses
adequate licenses or other rights to use, all patents, software, trademarks,
service marks, trade names and copyrights and trade secrets, if any, necessary
to conduct its business as now operated by it.  The patents, software,
trademarks, service marks, copyrights, trade names and trade secrets, if any,
registered in the name of or owned or used by or licensed to Abazias-DE and
applications for any thereof (hereinafter the “Intangibles”) are described or
referenced in Schedule 4.18.  Abazias-DE hereby specifically acknowledge that
all right, title and interest in and to all patents and software listed on
Schedule 4.18 as patents owned by Abazias-DE are owned by Abazias-DE or
Abazias-DE has a right to use same and that the ownership of such patents and
software will be transferred as part of Abazias-DE to Parent as part of the
transaction contemplated hereby.  No officer, director, shareholder or employee
of Abazias-DE or Abazias-DE or any relative or spouse of any such person owns
any patents or patent applications or any inventions, software, secret formulae
or processes, trade secrets or other similar rights, nor is any of them a party
to any license agreement, used by or useful to Abazias-DE or related to its
business except as listed in Schedule 4.18.  All of said Intangibles are valid
and in good standing to the best of Abazias-DE’s knowledge, and are free and
clear of all liens, security interests, charges, restrictions and encumbrances
of any kind whatsoever, and have not been licensed to any third party except as
described in Schedule 4.18.  Abazias-DE has not been charged with, nor to
Abazias-DE’s knowledge has it infringed or is it threatened to be charged with
infringement of, any patent, proprietary rights or trade secrets of others in
the conduct of its business, and, to the date hereof, neither Abazias-DE nor
Abazias-DE has received any notice of conflict with or violation of the asserted
rights in intangibles or trade secrets of others.  Abazias-DE is not now
manufacturing any goods under a present permit, franchise or license, except as
set forth in said Schedule 4.18.  The consummation of the transactions
contemplated hereby will not alter or impair any rights of Abazias-DE in any
such Intangibles or in any such permit, franchise or license, except as
described in Schedule 4.18.  The Intangibles and Abazias-DE’s tooling,
manufacturing and engineering drawings, process sheets, specifications, bills of
material and other like information and data are in such form and of such
quality and will be maintained in such a manner that Abazias-DE can, following
the Closing, design, produce, manufacture, assemble and sell the products and
provide the services heretofore provided by it so that such products and
services meet applicable specifications and conform with the standards of
quality and cost of production standards heretofore met by it.  To Abazias-DE’s
knowledge, Abazias-DE has the sole and exclusive right to use its corporate and
trade names in the jurisdictions where it transacts business.


4.19     Insurance Policies.  There is set forth in Schedule 4.19 a list and
brief description of all insurance policies on the date hereof held by
Abazias-DE or on which it pays premiums, including, without limitation, life
insurance and title insurance policies, which description includes the premiums
payable by it thereunder.  Schedule 4.19 also sets forth, in the case of any
life insurance policy held by Abazias-DE, the name of the insured under such
policy, the cash surrender value thereof and any loans thereunder.  All such
insurance premiums in respect of such coverage have been, and to the Closing
Date will be, paid in full, if due and owing.  All claims, if any, made against
Abazias-DE which are covered by such policies have been, or are being, settled
or defended by the insurance companies that have issued such policies.  Up to
the Closing Date, such insurance coverage will be maintained in full force and
effect and will not be cancelled, modified or changed without the express
written consent of the Parent, except to the extent the maturity dates of any
such insurance policies expire prior to the Closing Date or where such
cancellation would not have a Material Adverse Effect.  No such policy has been,
or to the Closing Date will be, cancelled by the issuer thereof, and, to the
knowledge of Abazias-DEs and Abazias-DE, between the date hereof and the Closing
Date, there shall be no increase in the premiums with respect to any such
insurance policy caused by any action or omission of Abazias-DEs or of
Abazias-DE, except where the foregoing would not have a Material Adverse
Effect.  Upon the Closing Date, all life insurance policies maintained by
Abazias-DE shall be assigned to each respective Abazias-DE.

 
14

--------------------------------------------------------------------------------

 
 
4.20     Banking and Personnel Lists.  Abazias-DEs and Abazias-DE will deliver
to the Parent prior to the Closing Date the following accurate lists and summary
descriptions relating to Abazias-DE:


(i)           The name of each bank in which Abazias-DE has an account or safe
deposit box and the names of all persons authorized to draw thereon or have
access thereto.


(ii)          The names, current annual salary rates and total compensation for
the preceding fiscal year of all of the present directors and officers of
Abazias-DE, and any other employees whose current base accrual salary or
annualized hourly rate equivalent is $20,000 or more, together with a summary of
the bonuses, percentage compensation and other like benefits, if any, paid or
payable to such persons for the last full fiscal year completed, together with a
schedule of changes since that date, if any.


(iii)         A schedule of workers’ compensation payments of Abazias-DE over
the past five full fiscal years and the fiscal year to date, a schedule of
claims by employees of Abazias-DE against the workers’ compensation fund for any
reason over such period, identification of all compensation and medical benefits
paid to date on each such claim and the estimated amount of compensation and
medical benefits to be paid in the future on each such claim.


(iv)         The name of all pensioned employees of Abazias-DE whose pensions
are unfunded and are not paid or payable pursuant to any formalized pension
arrangements, their agent and annual unfunded pension rates.


4.21  Lists of Contracts, Etc.  There is included in Schedule 4.21 a list of the
following items (whether written or oral) relating to Abazias-DE and/or the
Target, which list identifies and fairly summarizes each item (collectively,
“Contracts”):


(ii)          All joint venture contracts of Abazias-DE or the Target  or
affiliates relating to the business of Abazias-DE;


(iii)         All contracts of Abazias-DE relating to (a) obligations for
borrowed money, (b) obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) obligations under capital leases, (e) debt of others
secured by a lien on any asset of Abazias-DE, and (f) debts of others guaranteed
by Abazias-DE;

 
15

--------------------------------------------------------------------------------

 
 
(iv)         All agreements of Abazias-DE relating to the supply of raw
materials for and the distribution of the products of its business, including
without limitation all sales agreements, manufacturer’s representative
agreements and distribution agreements of whatever magnitude and nature, and any
commitments therefore;


(v)          All contracts that individually provide for aggregate future
payments to or from Abazias-DE of $5,000 or more, to the extent not included in
(i) through (iii) above;


(vi)         All contracts of Abazias-DE that have a term exceeding one year and
that may not be cancelled without any liability, penalty or premium, to the
extent not included in (i) through (v) above;


(vii)        A complete list of all outstanding powers of attorney granted by
Abazias-DE; and


(viii)       All other contracts of Abazias-DE or the Target material to the
business, assets, liabilities, financial condition, results of operations or
prospects of the business of Abazias-DE taken as a whole to the extent not
included above.


Except as set forth in Schedule 4.21, (i) all contracts, agreements and
commitments of Abazias-DE set forth in Schedule 4.21 are valid, binding and in
full force and effect, and (ii) neither Abazias-DE nor, to the best of Target’s
knowledge, any other party to any such contract, agreement, or commitment has
materially breached any provision thereof or is in default thereunder.  True and
complete copies of the contracts, leases, licenses and other documents referred
to in Schedule 4.21 will be delivered to the Parent, certified by the Secretary
or Assistant Secretary of Abazias-DE as true, correct and complete copies, not
later than one business day before the Closing Date.


There are no pending disputes with customers or vendors of Abazias-DE regarding
quality or return of goods involving amounts in dispute with any one customer or
vendor, whether for related or unrelated claims, in excess of $5,000 except as
described on Schedule 4.21 hereto, all of which will be resolved to the
reasonable satisfaction of Parent prior to the Closing Date.  To the best
knowledge of Target and Abazias-DE, there has not been any event, happening,
threat or fact that would lead them to believe that any of said customers or
vendors will terminate or materially alter their business relationship with
Abazias-DE after completion of the transactions contemplated by this Agreement.


4.22           Compliance With the Law.  Abazias-DE is not in violation of any
applicable federal, state, local or foreign law, regulation or order or any
other, decree or requirement of any governmental, regulatory or administrative
agency or authority or court or other tribunal (including, but not limited to,
any law, regulation order or requirement relating to securities, properties,
business, products, manufacturing processes, advertising, sales or employment
practices, terms and conditions of employment, occupational safety, health and
welfare, conditions of occupied premises, product safety and liability, civil
rights, or environmental protection, including, but not limited to, those
related to waste management, air pollution control, waste water treatment or
noise abatement), except where such would not have a Material Adverse
Effect.  Except as set forth in Schedule 4.22, Abazias-DE and/or the Target have
not been and is not now charged with, or to the best knowledge of the Target or
Abazias-DE under investigation with respect to, any violation of any applicable
law, regulation, order or requirement relating to any of the foregoing, nor, to
the best knowledge of Target or Abazias-DE after due inquiry, are there any
circumstances that would or might give rise to any such violation.  Abazias-DE
has filed all reports required to be filed with any governmental, regulatory or
administrative agency or authority, except where the failure to file such would
not have a Material Adverse Effect.

 
16

--------------------------------------------------------------------------------

 
 
4.23           Litigation; Pending Labor Disputes.  Except as specifically set
forth in Schedule 4.23:


(i)           There are no legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the best knowledge of
Target or Abazias-DE, threatened, against the Target or Abazias-DE, relating to
its business or Abazias-DE or its properties (including leased property), or the
transactions contemplated by this Agreement, nor is there any basis known to
Abazias-DE or Target for any such action.


(ii)           There are no judgments, decrees or orders of any court, or any
governmental department, commission, board, agency or instrumentality binding
upon Target or Abazias-DE relating to its business or Abazias-DE the effect of
which is to prohibit any business practice or the acquisition of any property or
the conduct of any business by Abazias-DE or which limit or control or otherwise
would have a Material Adverse Affect on its method or manner of doing business.


(iii)           No work stoppage has occurred and is continuing or, to the
knowledge of Target or Abazias-DE, is threatened affecting its business, and to
the best of Target’s knowledge, no question involving recognition of a
collective bargaining agent exists in respect of any employees of Abazias-DE.


4.24           Absence of Certain Changes or Events.  Abazias-DE has not, since
Abazias-DE Balance Sheet Date, and except in the ordinary course of business
consistent with past practice:


(i)           Incurred any material obligation or liability (absolute, accrued,
contingent or otherwise), except in the ordinary course of its business
consistent with past practice or in connection with the performance of this
Agreement, and any such obligation or liability incurred in the ordinary course
is not materially adverse, except for claims, if any, that are adequately
covered by insurance;


(ii)          Discharged or satisfied any lien or encumbrance, or paid or
satisfied any obligations or liability (absolute, accrued, contingent or
otherwise) other than (a) liabilities shown or reflected on Abazias-DE Balance
Sheet, and (b) liabilities incurred since Abazias-DE Balance Sheet Date  in the
ordinary course of business that were not materially adverse;

 
17

--------------------------------------------------------------------------------

 


(iii)         Increased or established any reserve or accrual for taxes or other
liability on its books or otherwise provided therefore, except (a) as disclosed
on Abazias-DE Balance Sheet, or (b) as may have been required under GAAP due to
income earned or expenses accrued since Abazias-DE Balance Sheet Date and as
disclosed to the Parent in writing;


(iv)         Mortgaged, pledged or subjected to any lien, charge or other
encumbrance any of its assets, tangible or intangible;


(v)          Sold or transferred any of its assets or cancelled any debts or
claims or waived any rights, except in the ordinary course of business and which
has not been materially adverse;


(vi)         Disposed of or permitted to lapse any patents or trademarks or any
patent or trademark applications material to the operation of its business;


(vii)        Incurred any significant labor trouble or granted any general or
uniform increase in salary or wages payable or to become payable by it to any
director, officer, employee or agent, or by means of any bonus or pension plan,
contract or other commitment increased the compensation of any director,
officer, employee or agent;


(viii)       Authorized any capital expenditure for real estate or leasehold
improvements, machinery, equipment or molds in excess of $5,000.00 in the
aggregate;


(ix)          Except for this Agreement or as otherwise disclosed herein or in
any schedule to this Agreement, entered into any material transaction;


(x)           Issued any stocks, bonds, or other corporate securities, or made
any declaration or payment of any dividend or any distribution in respect of its
capital stock; or


(xi)          Experienced damage, destruction or loss (whether or not covered by
insurance) individually or in the aggregate having a Material Adverse Effect on
any of its properties, assets or business, or experienced any other material
adverse change or changes individually or in the aggregate affecting its
financial condition, assets, liabilities or business (a “Material Adverse
Change”).


4.25           Product Warranties and Product Liabilities.  The product
warranties and return policies of Abazias-DE in effect on the date hereof and
the types of products to which they apply are described on Schedule 4.25
hereto.  Schedule 4.25 also sets forth all product liability claims involving
amounts in controversy in excess of $5,000 that are currently either pending or,
to the best of the Target’s and Abazias-DE’s knowledge, threatened against
Abazias-DE.  The Target have no knowledge of any reason why the future cost of
performing all such obligations and paying all such product liability claims
with respect to goods manufactured, assembled or furnished prior to the Closing
Date will not exceed the average annual cost thereof for said past three year
period.

 
18

--------------------------------------------------------------------------------

 


4.26           Assets.   The assets of Abazias-DE are listed on Schedule 4.26
attached hereto.  Except as described in Schedule 4.26, the assets of Abazias-DE
are, and together with the additional assets to be acquired or otherwise
received by Abazias-DE prior to the Closing, will at the Closing Date be,
sufficient in all material respects to carry on the operations of the Business
as now conducted by Abazias-DE.  Abazias-DE is the only business organization
through which the business is conducted.  Except as set forth in Schedule 4.17
or Schedule 4.26, all assets used by the Target and Abazias-DE to conduct the
business of Abazias-DE are, and will on the Closing Date be, owned by
Abazias-DE.


4.27           Absence of Certain Commercial Practices.  Neither Abazias-DE nor
Target has made any payment (directly or by secret commissions, discounts,
compensation or other payments) or given any gifts to another business concern,
to an agent or employee of another business concern or of any governmental
entity (domestic or foreign) or to a political party or candidate for political
office (domestic or foreign), to obtain or retain business for Abazias-DE or to
receive favorable or preferential treatment, except for gifts and entertainment
given to representatives of customers or potential customers of sufficiently
limited value and in a form (other than cash) that would not be construed as a
bribe or payoff.


4.28           Licenses, Permits, Consents and Approvals.  Abazias-DE has, and
at the Closing Date will have, all licenses, permits or other authorizations of
governmental, regulatory or administrative agencies or authorities
(collectively, “Licenses”) required to conduct the business, except for any
failures of such which would not have a Material Adverse Effect. All material
Licenses of Abazias-DE are listed on Schedule 4.28 hereto.  At the Closing,
Abazias-DE will have all such Licenses which are material to the conduct of the
business and will have renewed all Licenses which would have expired in the
interim.  Except as listed in Schedule 4.28, no registration, filing,
application, notice, transfer, consent, approval, order, qualification, waiver
or other action of any kind (collectively, a “Filing”) will be required as a
result of the Merger in accordance with this Agreement (a) to avoid the loss of
any License or the violation, breach or termination of, or any default under, or
the creation of any lien on any asset of Abazias-DE pursuant to the terms of,
any law, regulation, order or other requirement or any contract binding upon
Abazias-DE or to which any such asset may be subject, or (b) to enable Parent
(directly or through any designee) to continue the operation of Abazias-DE and
the business substantially as conducted prior to the Closing Date.  All such
Filings will be duly filed, given, obtained or taken on or prior to the Closing
Date and will be in full force and effect on the Closing Date.


4.29           Environmental Matters. Except as set forth on Schedule 4.29
hereto:
 
(a) The operations of Abazias-DE and the Target, to the best knowledge of
Target, are in compliance with all applicable laws promulgated by any
governmental entity which prohibit, regulate or control any hazardous material
or any hazardous material activity (“Environmental Laws”) and all permits issued
pursuant to Environmental Laws or otherwise except for where noncompliance or
the absence of such permits would not, individually or in the aggregate, have a
Material Adverse Effect;
 
(b) Abazias-DE has obtained all permits required under all applicable
Environmental Laws necessary to operate its business, except for any failures of
such which would not have a Material Adverse Effect;

 
19

--------------------------------------------------------------------------------

 
 
(c)  Abazias-DE is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting Environmental Laws or any
violation or potential violations thereof; and
 
(d)  Abazias-DE has not received any written communication alleging either or
both that Abazias-DE may be in violation of any Environmental Law, or any permit
issued pursuant to Environmental Law, or may have any liability under any
Environmental Law.
 
4.30           Broker.  The Target has not retained any broker in connection
with any transaction contemplated by this Agreement.  Parents shall not be
obligated to pay any fee or commission associated with the retention or
engagement by the Target of any broker in connection with any transaction
contemplated by this Agreement.


4.31           Related Party Transactions.  Except as described in Schedule
4.31, all transactions during the past five years between Abazias-DE and any
current or former shareholder or any entity in which Abazias-DE or any current
or former shareholder had or has a direct or indirect interest have been fair to
Abazias-DE as determined by the Board of Directors.  No portion of the sales or
other on-going business relationships of Abazias-DE is dependent upon the
friendship or the personal relationships (other than those customary within
business generally) of Target, except as described in Schedule 4.31.  During the
past five years, Abazias-DE has not forgiven or cancelled, without receiving
full consideration, any indebtedness owing to it by Target.


4.32  Patriot Act.  Abazias-DE and the Target certify that Abazias-DE and the
Target have not been designated, and is not owned or controlled, by a “suspected
terrorist” as defined in Executive Order 13224.  Abazias-DE and the Target
hereby acknowledge that the Parent seeks to comply with all applicable laws
concerning money laundering and related activities.  In furtherance of those
efforts, Abazias-DE and the Target hereby represent, warrant and agree
that:  (i) none of the cash or property that the Target have contributed or paid
or will contribute and pay to Abazias-DE has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by Abazias-DE to the Parent, to the extent that
they are within Abazias-DE’s control shall cause the Parent to be in violation
of the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.  The Target shall
promptly notify the Parent if any of these representations ceases to be true and
accurate regarding the Target or Abazias-DE.  The Target agrees to provide the
Parent any additional information regarding Abazias-DE that the Parent
reasonably requests to ensure compliance with all applicable laws concerning
money laundering and similar activities.


4.33           Disclosure.  All statements contained in any schedule,
certificate, opinion, instrument, or other document delivered by or on behalf of
the Target or Abazias-DE pursuant hereto shall be deemed representations and
warranties by each Target and Abazias-DE herein.  No statement, representation
or warranty by the Target or Abazias-DE in this Agreement or in any schedule,
certificate, opinion, instrument, or other document furnished or to be furnished
to the Parent pursuant hereto contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading or necessary in order to provide a prospective purchaser of the
business of Abazias-DE with full and fair disclosure concerning Abazias-DE, its
business, and Abazias-DE’s affairs.

 
20

--------------------------------------------------------------------------------

 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
 
5.1  Organization and Good Standing.
 
The Parent is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.


5.2  Authority.
 
(a)           The execution and delivery of this Agreement and the consummation
of the transactions contemplated herein have been, or will prior to Closing be,
duly and validly approved and acknowledged by all necessary corporate action on
the part of the Parent.


(b)           The execution of this Agreement and the delivery hereof to the
Target and the purchase contemplated herein have been, or will be prior to
Closing, duly authorized by the Parent’s Board of Directors having full power
and authority to authorize such actions.


5.3  Conflicts; Consents of Third Parties.
 
(a)  The execution and delivery of this Agreement, the Merger and the
consummation of the transactions herein contemplated, and the compliance with
the provisions and terms of this Agreement, are not prohibited by the Articles
of Incorporation or Bylaws of the Parent and will not violate, conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, any court order, indenture, mortgage, loan agreement, or other agreement
or instrument to which the Parent is a party or by which it is bound.
 
(b)  No consent, approval, order or authorization of, or registration,
declaration or filing with any court, administrative agency or commission or
other Governmental Authority or instrumentality is required by or with respect
to the Parent in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for (i) the
filing of a S-4 with the SEC in accordance with the Securities Act, (ii) the
filing of the Joint Proxy Statement/Prospectus (as defined in Section 4.9) with
the SEC in accordance with the Exchange Act, (iv) such consents, approvals,
orders, authorizations, registrations, declarations and filings as may be
required under applicable federal and state securities laws, and (v) such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 
21

--------------------------------------------------------------------------------

 

5.4          SEC Documents; Financial Statements.  Except as disclosed in
Schedule 5.4:
 
(a)  The Parent has filed all forms, reports and documents required to be filed
with the SEC since the initial filing date of the registration statement for the
Parent's initial public offering. All such required forms, reports and documents
(including those that the Parent may file subsequent to the date hereof) are
referred to herein as the “Parent SEC Reports.” As of their respective dates,
the Parent SEC Reports (i) were prepared in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Parent SEC Reports, and
(ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. None of the Parent's Subsidiaries is subject to the periodic
reporting requirements of the Exchange Act.(b)Each of the consolidated financial
statements (including, in each case, any related notes thereto) contained in the
Parent SEC Reports (the “Parent Financials”), including any Parent SEC Reports
filed after the date hereof until the Closing, as of their respective dates, (i)
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, (ii) was prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited interim financial statements, as may be
permitted by the SEC on Form 10-Q under the Exchange Act) and (iii) fairly
presented the consolidated financial position of the Parent and its Subsidiaries
at the respective dates thereof and the consolidated results of its operations
and cash flows for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which were not, or are not expected to be, material in amount.  The
balance sheet of the Parent as of December 30, 2008 is hereinafter referred to
as the “Parent Balance Sheet Date.”  Except as disclosed in the Parent
Financials, neither the Parent nor any of its Subsidiaries has any liabilities
(absolute, accrued, contingent or otherwise) of a nature required to be
disclosed on a balance sheet or in the related notes to the consolidated
financial statements prepared in accordance with GAAP which are, individually or
in the aggregate, material to the business, results of operations or financial
condition of the Parent and its Subsidiaries taken as a whole, except
liabilities (i) provided for in the Parent Balance Sheet, or (ii) incurred since
the date of the Parent Balance Sheet in the ordinary course of business
consistent with past practices and which would not reasonably be expected to
have a Parent Material Adverse Effect.

 
5.5          Statements; Joint Proxy Statement/Prospectus. None of the
information supplied or to be supplied by the Parent for inclusion or
incorporation by reference in (i) the S-4 will at the time it becomes effective
under the Securities Act, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein not misleading and (ii) the Joint Proxy
Statement/Prospectus shall not, on the date the Joint Proxy Statement/Prospectus
is first mailed to Abazias-DEs stockholders, at the time of Abazias-DE
Stockholders' Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
are made, not false or misleading, or omit to state any material fact necessary
to correct any statement in any earlier communication with respect to the
solicitation of proxies for Abazias-DE Stockholders' Meeting which has become
false or misleading. The Joint Proxy Statement/Prospectus will comply as to form
in all material respects with the provisions of the Exchange Act and the rules
and regulations thereunder.  If at any time prior to the Closing Date, any event
relating to the Parent or any of its affiliates, officers or directors should be
discovered by the Parent which should be set forth in an amendment to the S-4 or
a supplement to the Joint Proxy Statement/Prospectus, the Parent shall promptly
inform Abazias-DE.


22

--------------------------------------------------------------------------------


 
5.6         Litigation.
 
There are no legal proceedings pending or, to the best knowledge of the Parent,
threatened that are reasonably likely to prohibit or restrain the ability of the
Parent to enter into this Agreement or consummate the transactions contemplated
hereby.
 
5.7         Reserved.
 
        5.8         Broker.
 
The Parent has not retained any broker in connection with any transaction
contemplated by this Agreement.  Target shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Parent of any
broker in connection with any transaction contemplated by this Agreement
 
5.9         Patriot Act.  The Parent certifies that neither the Parent nor any
of its subsidiaries has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224.  The Parent hereby
acknowledges that Abazias-DE and the Target seek to comply with all applicable
laws concerning money laundering and related activities.  In furtherance of
those efforts, the Parent hereby represents, warrants and agrees that:  (i) none
of the cash or property that the Parent has contributed or paid or will
contribute and pay to the Target has been or shall be derived from, or related
to, any activity that is deemed criminal under United States law; and (ii) no
contribution or payment by the Parent or any of its subsidiaries to the Target,
to the extent that they are within the Parent’s control shall cause the Target
or Abazias-DE to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.  The Parent shall promptly notify the Target if any of these
representations ceases to be true and accurate regarding the Parent or any of
its subsidiaries.  The Parent agrees to provide the Target any additional
information regarding the Parent or any of its subsidiaries that the Target
reasonably request to ensure compliance with all applicable laws concerning
money laundering and similar activities.
 
5.10       Due Authorization of Preferred Stock.  The shares of the Preferred
Stock, when delivered to the shareholders of Abazias-DE, shall be validly issued
and outstanding as fully paid and non-assessable, free and clear of any liens,
pledges, encumbrances, charges, agreements, options, claims or other
arrangements or restrictions of any kind.
 
23

--------------------------------------------------------------------------------




ARTICLE VI
COVENANTS
 
6.1


(a) As promptly as practicable after the execution of this Agreement, Abazias-DE
and Parent shall jointly prepare and Parent shall file with the SEC the S-4,
which shall include a document or documents that will constitute (i) the
prospectus forming part of the registration statement on the S-4 and (ii) the
Joint Proxy Statement/Prospectus.  Each of the parties hereto shall use all
commercially reasonable efforts to cause the S-4 to become effective as promptly
as practicable after the date hereof, and, prior to the effective date of the
S-4, the parties hereto shall take all action required under any applicable laws
in connection with the Merger and the issuance of the Preferred Stock. Each of
Abazias-DE and Parent shall provide promptly to the other such information
concerning its business and financial statements and affairs as, in the
reasonable judgment of the providing party or its counsel, may be required or
appropriate for inclusion in the Joint Proxy Statement/Prospectus and the S-4,
or in any amendments or supplements thereto, and cause its counsel and auditors
to cooperate with the other's counsel and auditors in the preparation of the
Joint Proxy Statement/Prospectus and the S-4.
 
(b) As promptly as practicable after the effective date of the S-4, the Joint
Proxy Statement/Prospectus shall be mailed to the stockholders of Abazias-DE.
Each of the parties hereto shall cause the Joint Proxy Statement/Prospectus to
comply as to form and substance with respect to such party in all material
respects with the applicable requirements of (i) the Exchange Act, (ii) the
Securities Act, and (iii) the rules and regulations of the OTCBB. As promptly as
practicable after the date of this Agreement, the Seller will prepare and file
any other filings required to be filed by it under the Exchange Act, the
Securities Act or any other Federal, foreign or Blue Sky or related laws
relating to the transactions contemplated by this Agreement (the “Other
Filings”). Each of the Target and Parent will notify the other promptly upon the
receipt of any (i) comments from the SEC or its staff or any other government
officials, (ii) notice that the S-4 has become effective, (iii) the issuance of
any stop order, or (iv) request by the SEC or its staff or any other government
officials for amendments or supplements to the S-4, the Joint Proxy
Statement/Prospectus or any Other Filing or for additional information and,
except as may be prohibited by any Governmental Entity, will supply the other
with copies of all correspondence between such party or any of its
representatives, on the one hand, and the SEC or its staff or any other
government officials, on the other hand, with respect to the S-4, the Joint
Proxy Statement/Prospectus, the Agreement or any Other Filing.  Each of the
Target and Parent will cause all documents that it is responsible for filing
with the SEC or other regulatory authorities under this Section 6.1(b) to comply
in all material respects with all applicable requirements of law and the rules
and regulations promulgated thereunder.”
 
(c) Each of Target and the Parent shall promptly inform the others of any event
which is required to be set forth in an amendment or supplement to the Joint
Proxy Statement/Prospectus, the S-4 or any Other Filing and each of Target and
the Parent shall amend or supplement the Joint Proxy Statement/Prospectus to the
extent required by law to do so. No amendment or supplement to the Joint Proxy
Statement/Prospectus or the S-4 shall be made without the approval of Target,
which approval shall not be unreasonably withheld or delayed. Each of the
parties hereto shall advise the other parties hereto, promptly after it receives
notice thereof, of the time when the S-4 has become effective or any supplement
or amendment has been filed, of the issuance of any stop order, or of any
request by the SEC for an amendment of the Joint Proxy Statement/Prospectus or
the S-4 or comments thereon and responses thereto or requests by the SEC for
additional information.
 
24

--------------------------------------------------------------------------------


 
(d) Each of Target, Abazias-DE and Parent shall keep the S-4 continuously
effective under the Securities Act until all securities covered by the S-4 have
been sold, or may be sold without restrictions pursuant to Rule 144, as
determined by the counsel to Abazias-DE pursuant to a written opinion letter to
such effect, addressed and acceptable to Abazias-DE’s transfer agent and the
affected Holders (the “Effectiveness Period”).


(e) Each of Parent, Merger Sub and Target agree to treat the Preferred Stock as
being stock other than "nonqualified preferred stock" as defined in Section 351
of the Code.


(f) Each of Parent, Merger Sub and Target agree to treat this Agreement as a
plan of reorganization under the Code and applicable Treasury Regulations. 


6.2          Access to Information.
 
The Target and Abazias-DE agree that, prior to the Closing Date, the Parent
shall be entitled, through its officers, employees and representatives
(including, without limitation, its legal advisors and accountants), to make
such investigation of the properties, businesses and operations of Abazias-DE
and its Subsidiaries and such examination of the books, records and financial
condition of Abazias-DE and its Subsidiaries as it reasonably requests and to
make extracts and copies of such books and records.  Any such investigation and
examination shall be conducted during regular business hours and under
reasonable circumstances, and the Target shall cooperate, and shall cause
Abazias-DE and its Subsidiaries to cooperate, fully therein.  No investigation
by the Parent prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Target contained in this Agreement or any other agreement referenced herein.  In
order that the Parent may have full opportunity to make such physical, business,
accounting and legal review, examination or investigation as it may reasonably
request of the affairs of Abazias-DE and its Subsidiaries , the Target shall
cause the officers, employees, consultants, agents, accountants, attorneys and
other representatives of Abazias-DE and its Subsidiaries to cooperate fully with
such representatives in connection with such review and examination.  It is
agreed and understood that all information provided pursuant to this Section 6
is subject to the terms and conditions of the Confidentiality/Standstill
Agreement.
 
6.3          Conduct of the Business Pending the Closing.
 
(a)  Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, prior to the Closing the Target shall, and
shall cause Abazias-DE to:
 
25

--------------------------------------------------------------------------------


 
(i)           Conduct the respective businesses of Abazias-DE only in the
ordinary course consistent with past practice;
 
(ii)          Use its best efforts to (A) preserve its present business
operations, organization (including, without limitation, management and the
sales force) and goodwill of Abazias-DE and (B) preserve its present
relationship with parties having business dealings with Abazias-DE;
 
(iii)         Maintain (A) all of the assets and properties of Abazias-DE in
their current condition, ordinary wear and tear excepted and except for
dispositions in the ordinary course of business and (B) insurance upon all of
the properties and assets of Abazias-DE in such amounts and of such kinds
comparable to that in effect on the date of this Agreement;
 
(iv)         (A) maintain the books, accounts and records of Abazias-DE in the
ordinary course of business consistent with past practices, (B) continue to
collect accounts receivable and pay accounts payable utilizing normal procedures
and without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations applicable to the operation of
Abazias-DE; and
 
(v)          Comply in all material respects with applicable laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, prior to the Closing the Target shall not,
and shall cause Abazias-DE not to:
 
(i)           Declare, set aside, make or pay any dividend or other distribution
in respect of the capital stock of Abazias-DE or repurchase, redeem or otherwise
acquire any outstanding shares of the capital stock or other securities of, or
other ownership interests in, Abazias-DE;
 
(ii)          Transfer, issue, sell or dispose of any shares of capital stock or
other securities of Abazias-DE or grant options, warrants, calls or other rights
to purchase or otherwise acquire shares of the capital stock or other securities
of Abazias-DE;
 
(iii)         Effect any recapitalization, reclassification, stock split or like
change in the capitalization of Abazias-DE;
 
(iv)         Amend the Articles of Incorporation or Bylaws of Abazias-DE;
 
(v)          (A) materially increase the annual level of compensation of any
employee of Abazias-DE, (B) increase the annual level of compensation payable or
to become payable by Abazias-DE to any of its executive officers, (C) grant any
unusual or extraordinary bonus, benefit or other direct or indirect compensation
to any employee, director or consultant, (D) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, Abazias-DE awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of Abazias-DE or otherwise modify
or amend or terminate any such plan or arrangement or (E) enter into any
employment, deferred compensation, severance, consulting, non-competition or
similar agreement (or amend any such agreement) to which Abazias-DE is a party
or involving a director, officer or employee of Abazias-DE in his or her
capacity as a director, officer or employee of Abazias-DE;
 
26

--------------------------------------------------------------------------------


 
(vi)         Except for trade payables and for indebtedness for borrowed money
incurred in the ordinary course of business and consistent with past practice,
borrow monies for any reason or draw down on any line of credit or debt
obligation, or become the guarantor, surety, endorser or otherwise liable for
any debt, obligation or liability (contingent or otherwise) of any other party,
or change the terms of payables or receivables;
 
(vii)        Subject to any lien (except for leases that do not materially
impair the use of the property subject thereto in their respective businesses as
presently conducted), any of the properties or assets (whether tangible or
intangible) of Abazias-DE;
 
(viii)       Acquire any material properties or assets or sell, assign,
transfer, convey, lease or otherwise dispose of any of the material properties
or assets (except for fair consideration in the ordinary course of business
consistent with past practice) of Abazias-DE except, with respect to the items
listed on Schedule 6.3(b)(viii) hereto, as previously consented to by the
Parent;
 
(ix)         Cancel or compromise any debt or claim or waive or release any
material right of Abazias-DE except in the ordinary course of business
consistent with past practice;
 
(x)          Enter into any commitment for capital expenditures out of the
ordinary course;
 
(xi)         Permit Abazias-DE to enter into any transaction or to make or enter
into any Contract which by reason of its size or otherwise is not in the
ordinary course of business consistent with past practice;
 
(xii)        Permit Abazias-DE to enter into or agree to enter into any merger
or consolidation with any corporation or other entity, and not engage in any new
business or invest in, make a loan, advance or capital contribution to or
otherwise acquire the securities of any other party;
 
(xiii)       Except for transfers of cash pursuant to normal cash management
practices, permit Abazias-DE to make any investments in or loans to, or pay any
fees or expenses to, or enter into or modify any Contract with, Target or any
affiliate of Abazias-DE; or
 
(xiv)       Agree to do anything prohibited by this Section 6.3 or anything
which would make any of the representations and warranties of the Target in this
Agreement or any other agreement referenced herein untrue or incorrect in any
material respect as of any time through and including the Closing.
 
27

--------------------------------------------------------------------------------


 
6.4          Consents.
 
The Target shall use their best efforts, and the Parent shall cooperate with the
Target, to obtain at the earliest practicable date all consents and approvals
required to consummate the transactions contemplated by this Agreement,
including, without limitation, the consents and approvals referred to in Section
4.7 hereof; provided, however, that neither the Target nor the Parent shall be
obligated to pay any consideration therefore to any third party from whom
consent or approval is requested.
 
6.5          Other Actions.
 
Each of the Target and the Parent shall use its best efforts to (i) take all
actions necessary or appropriate to consummate the transactions contemplated by
this Agreement, and (ii) cause the fulfillment at the earliest practicable date
of all of the conditions to their respective obligations to consummate the
transactions contemplated by this Agreement.
 
6.6          No Solicitation; Alternate Transaction.
 
(i)           The Target will not, and will not cause or permit Abazias-DE or
any of Abazias-DE's directors, officers, employees, representatives or agents
(collectively, the "Representatives") to, directly or indirectly, (i) discuss,
negotiate, undertake, authorize, recommend, propose or enter into, either as the
proposed surviving, merged, acquiring or acquired corporation, any transaction
involving a merger, consolidation, change of control, business combination,
purchase or disposition of any amount of the assets or capital stock or other
equity interest in Abazias-DE other than the transactions contemplated by this
Agreement (an "Alternate Transaction"), (ii) facilitate, encourage, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Alternate Transaction, (iii) furnish or cause to be furnished, to
any party, any information concerning the business, operations, properties or
assets of Abazias-DE in connection with an Alternate Transaction, or (iv)
otherwise cooperate in any way with, or assist or participate in, facilitate or
encourage, any effort or attempt by any other party to do or seek any of the
foregoing.  The Target will inform the Parent in writing immediately following
the receipt by Target, Abazias-DE or any Representative of any proposal or
inquiry in respect of any Alternate Transaction.
 
(ii)          If the Target, Abazias-DE or any of Abazias-DE's directors,
officers, employees, representatives or agents enters into definitive
documentation with respect to, or accepts in principal a proposal with respect
to an Alternate Transaction prior to the Closing Date, then Target and
Abazias-DE, jointly and severally shall  pay to Parents  an amount in cash equal
to the lesser of: (a) the sum of: (i) the documented out-of-pocket third party
expenses Parents have incurred in respect of the transactions contemplated by
this Agreement or (ii) Fifty Thousand Dollars ($50,000) (collectively, the
“Expense Reimbursement’’). The Expense Reimbursement shall he paid Parent on
such date as Target and/or Abazias-DE formally enter into definitive documents,
or accepts any proposal relating to an Alternate Transaction.
 
28

--------------------------------------------------------------------------------


 
6.7          Publicity.
 
None of the Target nor the Parent shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of the Parent or the Target, disclosure is otherwise required by
applicable law, rule or regulation or by the applicable rules of any stock
exchange on which the Parent lists securities, provided that, to the extent
required by applicable law, the party intending to make such release shall use
its best efforts consistent with such applicable law to consult with the other
party with respect to the text thereof.
 
6.8          Use of Name.
 
The Target hereby agree that upon the consummation of the transactions
contemplated hereby, the Parent and Abazias-DE shall have the sole right to the
use of the name "ABAZIAS.COM Incorporated" and the Target shall not, and shall
not cause or permit any affiliate to, use such name or any variation or
simulation thereof.
 
6.9          Employment Agreements.
 
On or prior to the Closing Date, each of Oscar Rodriguez and Jesus Diaz (each
“Employee and collectively, the “Employees”) shall enter into an employment
agreement with  Abazias.com, substantially in the form of agreement attached
hereto as Exhibit D-1 (the “Employment Agreements”).  Effective as of November
1, 2007 Strategic Capital Advisors entered into a consulting agreement for prior
services rendered substantially in the form of agreement attached hereto as
Exhibit D-2 (the “Consulting Agreement”).


6.10        Non-Competition.
 
For a period of two years after the later of the Closing Date or the termination
of each Employee’s Employment Agreement by the Abazias.com, each Employee agrees
not to engage in any of the following competitive activities: (a) engaging
directly or indirectly in any business or activity substantially similar to any
business or activity engaged in (or scheduled to be engaged) by Abazias-DE or
the Parent in any areas where Abazias-DE or the Parent engage in business; (b)
engaging directly or indirectly in any business or activity competitive with any
business or activity engaged in (or scheduled to be engaged) by Abazias-DE or
the Parent in any areas where Abazias-DE or the Parent engage in business; (c)
soliciting or taking away any employee, agent, representative, contractor,
supplier, vendor, customer, franchisee, lender or investor of Abazias-DE or the
Parent, or attempting to so solicit or take away; (d) interfering with any
contractual or other relationship between Abazias-DE or the Parent and any
employee, agent, representative, contractor, supplier, vendor, customer,
franchisee, lender or investor; or (e) using, for the benefit of any person or
entity other than Abazias-DE, any confidential information of Abazias-DE or the
Parent. Nothing in this Section 6.10 shall be deemed, however, to prevent
Employees from owning securities of any publicly-owned corporation engaged in
any such business, provided that the total amount of securities of each class
owned by such individual in such publicly-owned corporation (other than Parent)
does not exceed two percent (2%) of the outstanding securities of such class. In
addition, no Target shall make any negative statement of any kind concerning
Abazias-DE, the Parent or their affiliates, or their directors, officers or
agents, except as such may be compelled by legal proceeding or governmental
action or authority.
 
29

--------------------------------------------------------------------------------


 
6.11        Additional Funding.
 
During the six months after the Closing Date, Parent will provide additional
non-debt funding to the Abazias.com of Five Hundred Thousand Dollars
($500,000.00) to be used by the Abazias.com for general working capital or such
other purposes in furtherance of the business of the Abazias.com as Abazias.com
and Parent shall mutually agree.  This money will be advanced in amounts and at
times during this six month period at the request of the officers of Abazias.com
as determined in their sole and absolute discretion.  If any requested advance
is not made by the end of a seven (7) day period, Parent shall distribute
13,001,000, or such greater number of shares if more than 13,001,000 shares of
Preferred Stock are issued as consideration at closing, to the extent that the
shares of Preferred Stock are convertible into more than 13 million one thousand
(13,001,000) Shares, of common stock, pursuant to the adjustment provisions of
section 4.3 of the Certificate of Designations, to the same shareholders of the
Abazias-DE in the same amounts as the shares of Preferred Stock distributed to
such Abazias-DE shareholders at Closing. The holders of a majority of such
shares shall be entitled to make one demand to the Parent to register such
shares on a registration statement.



ARTICLE VII
CONDITIONS TO CLOSING
 
7.1  Conditions Precedent to Obligations of Parent.
 
The obligation of the Parent to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by the
Parent in whole or in part to the extent permitted by applicable law):
 
(a)  all representations and warranties of the Target contained herein shall be
true and correct as of the date hereof;
 
(b)  all representations and warranties of the Target contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Target contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c)  the Target shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by  them on or prior to the Closing Date;
 
(d)  the Parent shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Parent) executed
by each Target certifying as to the fulfillment of the conditions specified in
Sections 7.1(a), 7.1(b) and 7.1(c) hereof;
 
30

--------------------------------------------------------------------------------


 
(e)  the Parent shall have been furnished with duly authorized shareholder and
Board of Director resolutions of Target and Abazias-DE authorizing the entry by
Target and Abazias-DE into this Agreement;
 
(f)  Reserved;
 
(g)  The SEC shall have declared the S-4 effective.  No stop order suspending
the effectiveness of the S-4 or any part thereof shall have been issued and no
proceeding for that purpose, and no similar proceeding in respect of the Joint
Proxy Statement/Prospectus, shall have been initiated or threatened in writing
by the SEC.
 
(h)  there shall not have been or occurred any Material Adverse Change;
 
(i)  the Target shall have obtained all consents and waivers referred to in
Section 4.7 hereof, in a form reasonably satisfactory to the Parent, with
respect to the transactions contemplated by this Agreement;
 
(j)  no legal proceedings shall have been instituted or threatened or claim or
demand made against the Target or the Parent seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
(k)  the Parent shall have received the written resignations of each director of
Abazias-DE, 
 
the Employment Agreements shall have been executed by Parent, Oscar Rodriguez
and Jesus Diaz and Consulting Agreement executed by Strategic Capital Advisors.


7.2  Conditions Precedent to Obligations of the Target.
 
The obligations of the Target to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Target in whole or in part to the extent permitted by applicable law):
 
(a)  all representations and warranties of the Parent contained herein shall be
true and correct as of the date hereof;
 
(b)  all representations and warranties of the Parent contained herein qualified
as to materiality shall be true and correct, and all representations and
warranties of the Parent contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that date;
 
31

--------------------------------------------------------------------------------


 
(c)  the Parent shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Parent on or prior to the Closing Date;
 
(d)  The SEC shall have declared the S-4 effective.  No stop order suspending
the effectiveness of the S-4 or any part thereof shall have been issued and no
proceeding for that purpose, and no similar proceeding in respect of the Joint
Proxy Statement/Prospectus, shall have been initiated or threatened in writing
by the SEC.
 
(e)  the Target shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Target) executed
by the Chief Executive Officer and Chief Financial Officer of the Parent
certifying as to the fulfillment of the conditions specified in Sections 7.2(a),
7.2(b) and 7.2(c); and
 
(f)  no legal proceedings shall have been instituted or threatened or claim or
demand made against the Target, Abazias-DE, or the Parent seeking to restrain or
prohibit or to obtain substantial damages with respect to the consummation of
the transactions contemplated hereby, and there shall not be in effect any order
by a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.


ARTICLE VIII
DOCUMENTS TO BE DELIVERED
 
8.1  Documents to be Delivered by the Target.
 
At the Closing, the Target shall deliver, or cause to be delivered, to the
Parent the following:
 
(a)  Reserved;
 
(b)  the certificates referred to in Section 7.1(e) hereof;
 
(c)  copies of all consents and waivers referred to in Section 7.1(i) hereof;
 
(d)  written resignations of each of the directors of Abazias-DE;
 
(e)  certificate of good standing with respect to Abazias-DE issued by the
Secretary of State of the State of incorporation, and for each state, if any, in
which Abazias-DE is qualified to do business as a foreign corporation;
 
(f)  such other documents as the Parent shall reasonably request.
 
8.2  Documents to be Delivered by the Parent.
 
At the Closing, the Parent shall deliver to the Target the following:
 
32

--------------------------------------------------------------------------------


 
(a)  the Preferred Stock (provided that the Preferred Stock may be delivered
within three (3) business days of the Closing Date; provided, however, if the
Preferred Stock is not delivered at Closing, the Parent shall deliver
irrevocable instructions to the Parent’s Transfer Agent to deliver the Preferred
Stock as required under this Agreement);
 
(b)  the certificates referred to in Section 7.2(e) hereof;
 
(c)  Employment Agreements and Consulting Agreement, substantially in the forms
of Exhibits D-1 and D-2 hereto, duly executed by Oscar Rodriguez and Jesus Diaz
and Strategic Capital Advisors, respectively;
 
(d)  such other documents as the Target shall reasonably request.


ARTICLE IX
INDEMNIFICATION
 
9.1  Indemnification.
 
(a)  Subject to Sections 9.2 and 10.2 hereof, Target hereby agree to indemnify
and hold the Parent, Abazias-DE, and their respective directors, officers,
employees, affiliates, agents, successors and assigns (collectively, the "Parent
Indemnified Parties") harmless from and against:
 
(i)           any and all liabilities of Abazias-DE of every kind, nature and
description, absolute or contingent, existing as against Abazias-DE prior to and
including the Closing Date or thereafter coming into being or arising by reason
of any state of facts existing, or any transaction entered into, on or prior to
the Closing Date, except to the extent that the same have been fully provided
for in the Schedules attached hereto or were incurred in the ordinary course of
business between Abazias-DE Balance Sheet Date and the Closing Date;
 
(ii)          any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the failure of any
representation or warranty of the Target set forth in Section 4 hereof, or any
representation or warranty contained in any certificate delivered by or on
behalf of the Target pursuant to this Agreement, to be true and correct in all
respects as of the date made;
 
(iii)         any and all losses, liabilities, obligations, damages, costs and
expenses based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of the Target under this Agreement;
 
(iv)         any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other professionals' fees and disbursements (collectively,
"Expenses") incident to any and all losses, liabilities, obligations, damages,
costs and expenses with respect to which indemnification is provided hereunder
(collectively, "Losses").
 
33

--------------------------------------------------------------------------------


 
(b)  Subject to Sections 9.2 and 10.2 hereof, Parent hereby agrees to indemnify
and hold the Target and their respective affiliates, agents, successors and
assigns (collectively, the "Target Indemnified Parties") harmless from and
against:
 
(i)           any and all Losses based upon, attributable to or resulting from
the failure of any representation or warranty of the Parent set forth in Section
5 hereof, or any representation or warranty contained in any certificate
delivered by or on behalf of the Parent pursuant to this Agreement, to be true
and correct as of the date made;
 
(ii)          any and all Losses based upon, attributable to or resulting from
the breach of any covenant or other agreement on the part of the Parent under
this Agreement or arising from the ownership or operation of Abazias-DE from and
after the Closing Date, unless such claim is for a pre-Closing matter; and
 
(iii)         any and all Expenses incident to the foregoing.


9.2  Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 9.1(a)(ii) or
Section 9.1(b)(i) hereof unless the aggregate amount of Losses and Expenses to
the indemnified parties exceeds $10,000 (the “Basket”) (except for Losses and
Expenses based upon, attributable to or resulting from the failure of any
representation or warranty to be true and correct under Section 4, for which the
Basket shall not apply) and, in such event, the indemnifying party shall be
required to pay the entire amount of such Losses and Expenses in excess of the
Basket.  Notwithstanding anything else contained herein, the maximum liability
Target shall be required to pay hereunder, in the aggregate, shall be the
aggregate amount of cash and shares of the Parent (valued as of their date of
issuance) paid or delivered to the Target (the “Cap”).  In addition, if any Loss
or Expense of Parent is covered by insurance, Target shall not be required to
indemnify Parent for the amount of such Losses or Expenses to the extent of such
insurance proceeds and Target shall only pay Parent the excess of the Losses and
Expenses, if any, over such insurance proceeds, subject to the Cap.  Following
the Closing, other than in cases of fraud, this Article 9 shall be the sole and
exclusive remedy of the parties hereto and their successors and assigns with
respect to any and all claims for Losses and Expenses sustained or incurred
arising out of this Agreement.
 
34

--------------------------------------------------------------------------------


 
9.3  Indemnification Procedures.
 
(a)  In the event that any legal proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any person or entity in respect
of which payment may be sought under Section 9.1 hereof (regardless of the
Basket referred to above), the indemnified party shall reasonably and promptly
cause written notice of the assertion of any Claim of which it has knowledge
which is covered by this indemnity to be forwarded to the indemnifying
party.  The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the indemnifying party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the indemnified party of its intent to do so.  If
the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as herein
provided or contests its obligation to indemnify the indemnified party for such
Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Expenses of defending such Claim upon submission of periodic
bills.  If the indemnifying party shall assume the defense of any Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if, (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(b)  After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c)  The failure of the indemnified party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
(d)  With respect to amounts payable by Target hereunder to the Parent
hereunder, it is agreed that Target shall first be obligated to pay all amounts
in cash, up to the cash value of the Preferred Stock actually received by the
Target pursuant to Article II of this Agreement.  Target may then deliver shares
of Parent Preferred Stock to the Parent to pay any additional amounts due
hereunder.  Any shares of Parent common stock so used to make payments hereunder
shall be valued at the closing price of such shares on the day prior to the date
of delivery to the Parent, endorsed for transfer.  Any additional amounts which
Target shall be required to pay after the delivery of any shares of Parent
common stock shall be made in cash.
 
35

--------------------------------------------------------------------------------




ARTICLE X
MISCELLANEOUS
 
10.1        Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Target.
 
10.2        Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto (other than claims for indemnifications with respect to the
representation and warranties contained in Sections 4.3, 4.11, 4.28 and
5.8  which shall survive for periods coterminous with any applicable statutes of
limitation) shall terminate unless within twenty four (24) months after the
Closing Date written notice of such claims is given to the Target or such
actions are commenced.
 
10.3        Expenses.
 
Target, Parent and Merger Sub shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.
 
10.4        Further Assurances.
 
The Target and the Parent each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.


10.5        Submission to Jurisdiction; Consent to Service of Process.
 
(a)  The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Florida
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts.  The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
36

--------------------------------------------------------------------------------


 
(b)  Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 10.9.
 
(c) If any legal action or any arbitration or other proceeding is brought for
the enforcement or interpretation of this Agreement, or because of an alleged
dispute, breach, default or misrepresentation in connection with or related to
this Agreement, the successful or prevailing party shall be entitled to recover
reasonable attorneys' fees and other costs in connection with that action or
proceeding, in addition to any other relief to which it or they may be entitled.


10.6        Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto )represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
10.7        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to
principles regarding conflict of laws.
 
10.8        Table of Contents and Headings.
 
The table of contents and section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.
 
10.9        Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the parties receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
37

--------------------------------------------------------------------------------


 
 
(a)
Parent:



OmniReliant Holdings, Inc.
14375 Myerlake Circle
Clearwater, FL 33760
Attention Paul Morrison


Copy to:


Darrin Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Phone:  (212) 930-9700
Facsimile: (212) 930-9725


 
(b)
Target and Abazias-DE:



Abazias, Inc.
5214 SW 91st Terrace Suite A
Gainesville, FL 32608
Attention: Oscar Rodriguez


10.10      Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.


10.11      Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Target or the Parent (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void.
 
[Signature Page to Follow

 
38

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be duly
executed this Agreement and Plan of Merger as of the date first set forth above.



OMNIRELIANT HOLDINGS, INC.
   
By:  
  
 
Paul Morrison
 
Chief Executive Officer
   
OMNIRELIANT ACQUISITION SUB, INC.
   
By:
  
 
Paul Morrison
 
Chief Executive Officer
   
ABAZIAS.COM, INC.
   
By:
  
 
Oscar Rodriguez
 
Chief Executive Officer
   
ABAZIAS, INC. a Delaware corporation
   
By:
  
 
Oscar Rodriguez
 
Chief Executive Officer
   
ABAZIAS, INC. a Nevada corporation
   
By:
  
 
Oscar Rodriguez
 
Chief Executive Officer



39

--------------------------------------------------------------------------------




EXHIBITS


Exhibit A
Certificate of Designations of OmniReliant Holdings, Inc.’s Preferred Stock
   
Exhibit B
Reserved
   
Exhibit C
Note Purchase Agreement dated August 12, 2008 by and between Abazias, Inc. and
OmniReliant Holdings, Inc.
   
Exhibit D-1
Employment Agreements of Oscar Rodriguez and Jesus Diaz.
   
Exhibit D-2
Consulting Agreement by and between Strategic Capital Advisors and OmniReliant
Inc.



SCHEDULES


Schedule 1.1
Reserved
   
Schedule 4.3
Capital Stock
   
Schedule 4.6
Subsidiaries and Affiliates.
   
Schedule 4.8
SEC Documents; Financial Statements
   
Schedule 4.11
Absence of Undisclosed Liabilities
   
Schedule 4.12
Taxes
   
Schedule 4.13
Accounts Receivable
   
Schedule 4.14
Inventory
   
Schedule 4.15
Machinery and Equipment
   
Schedule 4.16
Real Property Matters
   
Schedule 4.17
Leases
   
Schedule 4.18
Patents, Software, Trademarks, Etc.
   
Schedule 4.19
Insurance Policies
   
Schedule 4.21
Lists of Contracts, Etc.
   
Schedule 4.22
Compliance With the Law

 

--------------------------------------------------------------------------------


 
Schedule 4.23
Litigation; Pending Labor Disputes
   
Schedule 4.25
Product Warranties and Product Liabilities
   
Schedule 4.26
Assets
   
Schedule 4.28
Licenses, Permits, Consents and Approvals
   
Schedule 4.29
Environmental Matters
   
Schedule 4.31
Related Party Transactions
   
Schedule 6.3(b)(viii)
Conduct of Business

 
2

--------------------------------------------------------------------------------


 